--------------------------------------------------------------------------------

Exhibit 10.1


RESIGNATION AND CONSULTING AGREEMENT, GENERAL RELEASE, AND
NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT




THIS RESIGNATION AND CONSULTING  AGREEMENT, GENERAL RELEASE, AND
NON-COMPETITION, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT ("Agreement") is
made and entered into on April 28, 2017 (“Effective Date”) between Celadon 
Group, Inc., located at One Celadon Drive, 9503 E. 33rd Street, Indianapolis, IN
46235 (the “Company” or “Celadon”) and William Eric Meek at 7494 Rex Ridge Rd.,
New Palestine, IN 46163 (hereinafter "Meek") (Celadon and Meek are individually
also referred to herein as a “Party” and collectively referred to as the
“Parties”).


WHEREAS, Meek was employed by Celadon as its President and Chief Operating
Officer;


WHEREAS, Meek’s resignation of his employment with Celadon is due to his desire
to pursue other business interests;


WHEREAS, Meek and Celadon have reached a mutual agreement on the terms and
conditions related to his resignation from the Company; and


WHEREAS, Celadon desires to secure the continuing assistance and cooperation of
Meek in a consulting role on an as needed basis during the ten (10) month period
succeeding the Resignation Date (the “Consulting Period”), and Meek has agreed
to provide such consulting services.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, it is agreed as follows:


1.          Resignation of Employment.  Meek’s employment with Celadon will end
on April 28, 2017 (the “Resignation Date”).  In response to any inquiries
directed to Celadon with respect to Meek’s employment with the Company, Celadon
will respond to any such inquiry or request for job reference concerning Meek by
stating that his resignation was due to his desire to pursue other business
interests.


2.          Meek’s General Release.  In consideration of the promises set forth
in this Agreement and other good and valuable consideration, Meek hereby
irrevocably and unconditionally releases, acquits, and forever discharges
Celadon, its subsidiaries, affiliates, and divisions, as well as each of their
respective officers, directors, employees, shareholders, members, and agents
(Celadon,  its subsidiaries, affiliates, and divisions, and their respective
officers, directors, employees, and agents being collectively referred to herein
as the "Releasees"), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorney fees and costs actually incurred), of any nature
whatsoever, known or unknown, in law or equity, including but not limited to
those claims arising out of Meek’s employment with the Company or the
resignation of his employment with Celadon, including, without limitation of the
foregoing general terms, any and all claims arising from any alleged violation
by the Releasees of any federal, state, or

--------------------------------------------------------------------------------

local statutes, ordinances, or common law, including but not limited to, the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended;  the
Fair Labor Standards Act; the Equal Pay Act; the Employee Retirement Income
Security Act;  the Rehabilitation Act of 1973; the Civil Rights Act of 1991; the
Family and Medical Leave Act; the Civil Rights Act of 1866; the Indiana Civil
Rights Act; and any other employment discrimination laws, as well as any other
claims based on constitutional, statutory, common law, or regulatory grounds, as
well as any claims based on theories of breach of contract or implied covenant,
deprivation of equity interest, shareholder rights, conversion, defamation,
retaliation, wrongful or constructive discharge, fraud, misrepresentation,
promissory estoppel, or intentional and/or negligent infliction of emotional
distress, ("Claim" or "Claims"), which Meek now has, owns, or holds, or claims
to have, own, or hold, or which  Meek had, owned, or held, or claimed to own at
any time before execution of this Agreement, against any or all of the
Releasees.  Notwithstanding the foregoing, Meek reserves all rights to enforce
the terms of this Agreement and his rights to continue health insurance coverage
as provided under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
and Meek shall receive his accrued wages and benefits through the Resignation
Date.


3.          Covenant Not to Sue.  Meek covenants and agrees that he has not
filed any charges, complaints, lawsuits, claims, or other proceedings against
Celadon with the Equal Employment Opportunity Commission (“EEOC”), the Indiana
Civil Rights Commission (“ICRC”), or with any other local, state, or federal
court, arbitral tribunal, or agency. Meek covenants not to sue, commence, or
maintain any state or federal court action, arbitral proceeding, or any
administrative proceeding before the Indiana Department of Labor, the United
States Department of Labor, or the National Labor Relations Board against
Celadon, related in any way to Meek’s employment with Celadon or the resignation
of his employment with the Company.  In further consideration of the promises
contained in this Agreement, Meek agrees that he will never institute a legal or
equitable action in any state or federal court against the Company, with respect
to the matters herein resolved and settled, except to enforce the terms of this
Agreement.  Meek hereby unequivocally and without reservation waives his right
to recover either monetary damages or equitable relief in any proceeding that
results from any charge he, or any person acting on his behalf, has filed, or
will file, with either the EEOC, the ICRC, or any local human rights or equal
opportunity commission against any of the Releasees, or from any proceeding that
the EEOC or the ICRC has brought, or will bring, on his behalf against any of
the Releasees.  This waiver applies to all proceedings instituted with the EEOC
and/or the ICRC, or by either of these agencies in other forums, based upon
currently existing facts, whether such facts are currently known or unknown to
Meek, the EEOC, or the ICRC.  To the extent allowed by the federal civil rights
laws, Meek intends to extinguish with this Agreement any and all claims, known
or unknown, that he may have against the Company.


4.          Meek’s Consultation Payment.  As consideration for this Agreement,
subject to Meek’s compliance to the terms hereof, the Company agrees that it
will pay Meek Two Hundred Thousand Dollars and No Cents ($200,000), which will
be paid over ten (10) equal consecutive monthly payments of Twenty Thousand
Dollars and No Cents ($20,000.00) with the first payment
2

--------------------------------------------------------------------------------

being made on May 15, 2017 (the “Consultation Payments”). Meek will be entitled
to receive accrued salary through the payroll period ended April 28, 2017, and
to be paid for all accrued and unused vacation as of the date of this
Agreement.  The amounts to be paid to Meek pursuant to this Section 4 constitute
the total amount that Meek will be paid as a result of his resignation of
employment and ongoing Consulting Services (“Consulting Services”) with the
Company and this amount is to compensate Meek for all amounts that are due or
that otherwise may be due from the Company, including, but not limited to,
wages, vacation pay, bonuses, severance pay, benefits, interest and any other
amounts that may heretofore have accrued or will accrue in the future but for
this Agreement, except for accrued wages through the Resignation Date.  Meek
further understands and agrees that the Consultation Payments constitute
consideration to which he would not otherwise be entitled but for his execution
of this Agreement. It is understood that Meek is an independent contractor and
the Company shall report the Consultation Payments on IRS Form 1099. Meek shall
pay any and all taxes, interest and penalties with respect to the Consultation
Payments and those Consulting Services contemplated by this Agreement after the
Resignation Date herein, and shall indemnify and hold the Company harmless from
any and all liability with regard thereto.


5.          Consulting Obligation.  In consideration of the Consultation
Payments, Meek shall provide continuing Consulting Services to the Company at
the direction of the Board of Directors of the Company and the CEO or their
designates during the Consulting Period.  The Consulting Services shall not
exceed ten (10) hours per week on average at times and in manners as may be
mutually agreed. Meek’s consulting will be provided in good faith and be
primarily aimed at assisting the Company in transitioning Meek’s previous duties
and responsibilities to his functional successor or successors. The consulting
will include providing advice and counsel to the Company and Board as requested
on an ongoing basis and may include the assignment of specific tasks and
functions related thereto. The Consulting Services are expected to be provided
to the Company within Marion County, Indiana. However, to the extent any such
consulting requires incidental travel or other reasonable business expenses to
be incurred by Meek, the Company and Meek agree to work in good faith to set out
the parameters of the travel, and the Company will reimburse Meek or provide
arrangements or payment for such travel and business expenses in advance. Meek
shall also provide his reasonable cooperation in connection with any litigation
or administrative proceeding or investigation to which the Company is a party,
unless Meek is advised by counsel that his cooperation would present a conflict
of interest, be unlawful, or otherwise be adverse to his interests.


6.          Confidentiality.  Meek covenants and agrees that he will keep
confidential and will not repeat or disclose any of the terms or conditions of
this Agreement, or any of the negotiations which resulted in this Agreement,
except to his legal counsel, financial advisors, and his immediate family.


7.          Non-disparagement.   Meek agrees that neither he nor members of his
immediate family shall engage in any disparagement of the Releasees, or their
respective officers, directors, employees and agents.  The Company agrees that
it shall not engage in any disparagement of Meek.
3

--------------------------------------------------------------------------------



8.          Non-Disclosure of Trade Secret and Confidential Information.  During
his employment with the Company, Meek has had access to confidential,
proprietary and/or trade secret information ("Proprietary Information") of the
Company, its subsidiaries, affilitates and divisions (the Company, its
subsidiaries, affiliates and divisions being collectively referred to herein as
the “Celadon Group of Companies”).  For the avoidance of doubt, Prosair
Technologies LLC shall not be included within the definition of “Celadon Group
of Companies.” The Parties acknowledge that the Company is and will at all times
remain the exclusive owner of the Proprietary Information.  Given the position
Meek held with the Company, and the potentially sensitive and/or private nature
of this Proprietary Information, Meek acknowledges and agrees that he will not
directly or indirectly use or disclose the Proprietary Information outside of
the Company for Twenty - Four (24) months after April 28, 2017, without the
express written permission of the Chief Executive Officer of the Company. 
"Proprietary Information" is defined to mean all materials and information
(whether written or not) about the Celadon Group of Companies’  services;
processes; research; development; past, present, and identifiable prospective
customers; personnel; purchasing; marketing; costs; improvements; discoveries;
business methods; formulas; inventions; and other business aspects of the
Celadon Group of Companies which are not generally known and accessible to the
public at large or which provide the Celadon Group of Companies with a
competitive advantage.  For the avoidance of doubt, Proprietary Information
shall not include any services; processes; research; development; past, present,
and identifiable prospective customers; personnel; purchasing; marketing; costs;
improvements; discoveries; business methods; formulas; inventions; and other
business aspects to the extent the rights thereto are sold by Prosair
Technologies LLC as part of an asset sale.


9.          Acknowledgment by Company; and Non-Competition.  Company
acknowledges that Meek (prior to the execution of this Agreement) was not party
to any non-competition, non-disclosure or non-solicitation agreement with the
Company and that the limitations as described herein are expressly bargained for
and material consideration for the Parties to execute this Agreement. Meek
warrants and represents that for a period of Twelve (12) months from April 28,
2017 that he will not, directly or indirectly:


A.          Release to any person, firm or corporation in any manner whatsoever,
any information obtained primarily as a result of his employment with the
Company concerning any matters affecting or relating to the business of the
Celadon Group of Companies, including, but not limited to, any customer lists or
other information concerning the business of the Celadon Group of Companies, its
manner of operation, its plans, practices, processes or other data, without
regard to whether all of the foregoing matters will be deemed confidential,
material or important. The Parties agree that nothing in this Section 9(A)
limits the restrictions set forth in Section 8 of this Agreement; or


B.          Call or solicit, either for himself or for any other person, firm or
corporation in competition with the Company, any of the customers of the Celadon
Group of Companies of whom Meek obtained knowledge, became acquainted with or
whose information Meek had access to as a result of his employment with the
Company. The Parties agree that Prosair
4

--------------------------------------------------------------------------------

Technologies LLC and its affiliates are excluded from this Section 9(B) of this
Agreement; or


C.          Call on or solicit, either for himself or for any other person, firm
or corporation in competition with the Company, any person, firm or corporation
which was a customer of the Celadon Group of Companies in the Twelve (12) months
preceding Meek’s Resignation Date. The Parties agree that Prosair Technologies
LLC and its affiliates are excluded from this Section 9(C) of this Agreement; or


D.          Make known to any person, firm or corporation, either directly or
indirectly any of the plans, financial information, sales and marketing
information, or potential undertakings of the Celadon Group of Companies. The
Parties agree that nothing in this Section 9(D) limits the restrictions set
forth in Section 8 of this Agreement; or


E.          Engage in any employment or business activity that is in competition
or is reasonably expected to be in competition with the Celadon Group of
Companies or which performs services or sells goods or services which are
similar to those provided or sold by the Celadon Group of Companies, except that
Meek shall be free to participate in the transportation of materials provided
that (i) they are not transported in containers, refrigerated or dry van
equipment or (ii) the Company has provided specific written consent prior to the
effective date herein; or


F.          Solicit or attempt to hire, for himself or any other person, any of
the Celadon Group of Companies’ employees, independent contractors or to attempt
to or encourage any of the Celadon Group of Companies’ employees or independent
contractors to terminate their employment, or business relationship, with the
Celadon Group of Companies.  The Company agrees that any employee who is
terminated by the Celadon Group of Companies, voluntarily leaves the employ of
the Celadon Group of Companies without the direct or indirect solicitation of
Meek, or is party to (via an ownership interest) the anticipated asset sale of
Prosair Technologies LLC shall not be subject to the provisions of this Section
9(E).


For purposes of 9(B), 9(C) and 9(E) above, Meek discloses that he is part owner
of an entity which intends to purchase the assets of Prosair Technologies LLC. 
The Company acknowledges this interest and recognizes and acknowledges that
there are or may be significant overlap of customers, or suppliers with the
Celadon Group of Companies and that the entity may provide its ‘Freight Rover’
product and associated services to competitors of the Celadon Group of
Companies.  Company agrees that Meek’s interests and activities as described
herein, to the extent they are consistent with the nature, scope and magnitude
of such interests and activities as existing by Prosair Technologies LLC and
conducted as of the date hereof (consistent with ordinary course and past
practice) do not violate this Agreement.


10.          Remedies for Breach of Covenants by Meek.   In the event that Meek
breaches the provisions in any of the sections 2, 3, and 5 - 9 above, the
Parties hereby agree that the Company, in
5

--------------------------------------------------------------------------------

addition to any other right or remedy available to it in law or equity, will
have the following additional  right and remedy.  Since the damages to the
Company resulting from a breach by Meek of sections 2, 3, 5 - 9 above could not
adequately be compensated by money damages, the Company shall also be entitled
to an injunction restraining such breach or threatened breach, and in any case,
no bond or other security shall be required in connection therewith except as
provided by law.  Meek agrees that the provisions of sections 2, 3, 5 - 9 are
necessary and reasonable to protect the Company in the conduct of its business. 
If any restriction contained in sections 2, 3, 5 - 9 shall be deemed invalid,
illegal or unenforceable by reason of the extent, duration or geographical scope
hereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope or other provisions
hereof and, in its reduced form, such restriction shall then be enforceable in
the manner contemplated hereby.


11.          Remedies for Breach of Covenants by the Company. In the event that
the Company breaches section 4 above, the Parties agree that Meek shall have any
right or remedy available to him in law or equity for redress of his grievances.


12.          Return of Property.  Meek warrants and represents that he will
return to the custody of the Company property and Proprietary Information, as
well as all copies thereof, that were in his possession, custody, or control, by
no later than May 5, 2017.  This includes all tangible personal property (such
as keys, access keys, telephones, computers, credit cards, equipment, company
car, etc.) and all writings, contracts, records, files, tape recordings,
correspondence, communications, summaries, data, notes, memoranda, diskettes, or
any other source containing information which relates to or references the
Celadon Group of Companies and which was provided by the Company or obtained as
a result of Meek’s employment with the Company.


13.          Construction.  The fact that one Party drafted this Agreement or
any specific provision hereof shall not be construed against either Party.  The
Parties hereby confirm and agree that this Agreement is the result of
negotiation and compromise, and that in interpreting this Agreement neither
Party shall be considered to be the drafter of the document, and that the
language should not be strictly construed against either Party.  Instead, the
language of the Agreement should be interpreted consistently with the ordinary
and reasonable meaning of the words used.


14.          Non-reliance on Other Statements or Promises.  Meek represents and
acknowledges that in executing this Agreement, he does not and has not relied on
any representation or statement by the Company or its agents, except the
statements that are contained within this Agreement.


15.          Mutual Cooperation.  The Parties agree to cooperate with each other
in the preparation and execution of all documents and agree to perform any and
all actions necessary to facilitate the completion of the responsibilities of
the Parties under this agreement.


6

--------------------------------------------------------------------------------

16.          Enforcement Costs.   If any legal action or other proceeding is
brought for enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any provisions of this
Agreement, the prevailing Party or Parties shall be entitled to recover any
reasonable attorney's fees, court costs and all expenses, even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such Party or Parties may be entitled.


17.          Limitation of Remedies.   Meek acknowledges and agrees that the
release and discharge granted by him in this Agreement shall survive the
execution of this Agreement and shall also remain binding upon Meek even in the
event of a breach of any part of this Agreement by the Company.   In the event
of any such breach by the Company, Meek acknowledges and agrees that his sole
and exclusive remedy against the Company shall be limited to an action for
breach of this Agreement and in no event shall any breach of this Agreement, of
any nature or magnitude by the Company, entitle Meek to revoke or cancel this
Agreement or any part thereof or to otherwise avoid and limit in any way the
binding nature of the release and discharge as contained in this Agreement.


18.          Severability.  If any one or more of the provisions contained in
this Agreement as to any of the Parties to this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other Party to this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision(s) had never
been contained therein.


19.          Binding Agreement.   The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, legal representatives, agents, successors and assigns;
provided, however, that in no event shall Meek be entitled to assign any rights
or delegate any duties or obligations under this Agreement without the written
approval  of the Company.


20.          Governing Law.  This Agreement shall be subject to and governed by
the laws of  the State of Indiana.  The Parties agree to submit any dispute to
jurisdiction before any Marion County, Indiana Court, and any claim arising
under this Agreement may only be brought before the state or federal courts with
jurisdiction over Marion County, Indiana.


21.          Headings.  Paragraph headings are included for ease of reference
only, and shall have no effect on the meaning or construction of this Agreement.


22.          Counterparts.  This Agreement may be executed in identical
counterparts, each of which shall constitute an original of this Agreement.  It
is herein agreed and acknowledged that each party to this Agreement shall bear
its own costs and attorney fees incurred as of the date of this Agreement.
7

--------------------------------------------------------------------------------

23.          Time for Consideration.  The Company and Meek acknowledge and agree
that Meek has been offered seven (7) days to consider this Agreement, and that
he has consulted with his own attorney prior to executing this Agreement.


24.          Advice Concerning Attorney, Understanding and Voluntariness.  MEEK
REPRESENTS AND AGREES THAT HE HAS BEEN ADVISED BY THE COMPANY TO SEEK LEGAL
COUNSEL PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS SOUGHT AND RECEIVED THE
ADVICE OF COUNSEL, THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THIS AGREEMENT, AND THAT HE IS VOLUNTARILY ENTERING INTO THIS
AGREEMENT.




PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT AND GENERAL RELEASE OF ALL
CLAIMS INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.






[Signature Page Follows]


8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date first written above.




CELADON GROUP, INC.
 
WILLIAM E. MEEK
           
/s/ Ken Core
 
/s/ William E. Meek
     
Ken Core –VP & Secretary
 
William E. Meek
           
Dated:
5/12/17
 
Dated:
5/12/17



Back to Form 8-K [form8k.htm]

 
9